UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6691


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALBERT RANDOLPH, a/k/a Spo,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     James R. Spencer, Chief
District Judge. (3:01-cr-00304-JRS-11)


Submitted:   August 18, 2011                 Decided:   August 23, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Albert Randolph, Appellant Pro Se.       Peter Sinclair Duffey,
Robert E. Trono, Assistant United States Attorneys, David Novak,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Albert    Randolph       appeals   the   district    court’s   order

denying   relief    on   his   18   U.S.C.    § 3582   (2006)   motion    for   a

reduction in sentence.         We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.         United States v. Randolph, No. 3:01-cr-

00304-JRS-11 (E.D. Va. May 6, 2011).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                     AFFIRMED




                                        2